DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6012164 (Deal) in view of US 2018/0214763 (Nelson).
	Regarding claim 1, ‘164 discloses: A protective non-helmeted single molded facemask for contact sports and non-contact sports (fig. 1) comprising:
a peripheral frame single molded structure formed of a polycarbonate polymer (fig. 1, par. 9, summary of invention) and being configured and structured to engage a user’s forehead, side and cheek facial structure and chin (fig. 2, pars 10-11, summary of invention), and the peripheral frame structure surrounding a face area including an upper face area and a lower face area (fig. 2, pars 10-11, summary of invention);
an arrangement of vertical and horizontal bars in the lower portion of the face area integrally formed with the peripheral frame structure of the polycarbonate polymer material (lower portion bars/cross elements in figs. 1 and 2 have both ‘vertical’ and ‘horizontal’ configurations as the claim does not require a point of reference/observation to determine “vertical” and/or “horizontal”; bars are ‘vertical’ to the horizon and ‘horizontal’ to the horizon as viewed in fig. 2) and the arrangement of vertical and horizontal bars being structured and configured to protect the user’s nose and mouth from direct contact with external objects (inherent to structure shown in figs. 1 and 2); and
an upper strap secured to opposite sides of the peripheral frame structure of the facemask (66a secured to opposite sides of the frame through temple elements 70a, 70b and frame slots shown in fig. 5) and a lower strap secured to the opposite sides of the peripheral frame structure of the facemask (66b secured to opposite sides of the frame through temple elements 70a, 70b and frame slots shown in fig. 5), and the upper and lower straps being sized, positioned and arranged to extend around the lower back of the wearer’s head to secure the facemask on the wearer’s head so that the facemask is engaged against the user’s forehead, cheekbones and chin (device and straps shown in fig. 5 is capable of providing claimed size, arrangement, and position functionalities and is capable of being arranged around the lower back of a wearer’s head to engage against the forehead, cheekbones and chin as functionally claimed).
Regarding claim 2, Deal does disclose the frame, bars and eye openings are molded in a single piece (figs 1 and 2, “integral molding” par. 9 summary of invention).
Regarding claim 3, Deal does disclose the combined structure of the peripheral frame, the arrangement of vertical and horizontal bars and the rigid eye opening provide full protection to the face, eyes, nose, mouth and teeth of a wearer (figs. 1 and 2).
Regarding claim 4, Deal does disclose further comprising a protective headband (forehead pad 52) that includes an outer material that is structured and disposed to absorb and dissipate the wearer’s perspiration (pad 52 is disclosed as made of polyurethane foam which is capable of absorbing and dissipating perspiration) and an inner polymer material (stiffening rib 20 of high impact plastic (polymer)) structured and disposed to absorb and dissipate significant forces of impact to the wearer’s head. 
Claim 5 recites the combination of claims 3 and 4 so is disclosed as cited above.
Regarding claim 6 the foam pads and stiffening rib as described for claims 3-5 above are ‘separate’ elements’ that are formed into an integral facemask device prior to being worn by the user.
Regarding claim 7, the foam pads are attached to the inner surface of the face mask.
Regarding claim 8, plural foam pads 54a, 54b, are attached to the inner surface for increasing comfort during use.
Regarding claim 11, the bars as addressed above and shown in figs 1 and 2 do provide unobscured ventilation when breathing identical in structure to claim 11 thereby inherently providing any claimed functional capabilities, i.e. fog prevention.
‘164 to Deal does not teach the claimed transparent eye shield portion as recited in claims 1, 9, 10, 12 and 13.  Deal does teach, “With its convex outer surface 14, large goggle-shaped vision aperture 24, extending brow 40, nose bridge 44, energy absorbing pads 52, 54a, 54b and 56 and head cradling elastic strap 58, the mask, according to the invention, provides an advantageous balance between the conflicting design requirements of protection, comfort and unobstructed vision necessary for a protective mask (par. 17, detailed description).”
Turning to US 2018/0214763 (Nelson), ‘763 teaches explicitly, “The mask 102 may generally have a lens portion 120. The lens portion 120 may be transparent or partially transparent, or may include a transparent or partially transparent portion, such that the wearer can see through the lens. In some embodiments, the lens 120 may be generally enclosed, but in other embodiment, may have one or more openings, such as an opening at the tip 108, and/or one or more ventilation or sound openings positioned at any of one or more suitable locations on the mask, depending on purpose. The lens 120 may be constructed of one or more plastics or polymers, such as a polycarbonate. The lens 120 may have any suitable thickness. The lens 120 may be constructed using injection molding, vacuum or blow forming, or any other suitable process(es);(fig. 2 and par. 30, detailed description).”
	Therefore it would have been obvious to one of ordinary skill in the art of baseball protective headgear prior to filing the invention to modify the eye/vision opening of Deal to include: a rigid eye shield formed of a transparent polycarbonate composition (rigid transparent polycarbonate shield will inherently be ‘clear’ and ‘can include any color’ provide at least some level of glare resistance and scratch resistance as compared to uncovered eyes), the rigid eye shield being fixed to the peripheral frame structure of the facemask and extending across a front of the upper face area and terminating at opposite side edges adjacent left and right side open areas of the upper face area to allow air flow and ventilation that prevents fogging of the eye shield while also providing better peripheral vision of the wearer, and the rigid transparent eye shield being structured and disposed for protecting the user’s eyes from direct impact and contact with external objects; as taught by Nelson to result in a baseball protective headgear device that provides unobstructed vision and direct impact protection to the eyes of the user.
In the alternative if claims 1, 9 and 10 are not conceded as prima facie obvious over art cited above;
Claims 1, 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6012164 (Deal) in view of US 2018/0214763 (Nelson) and further in view of US 2015/0150724 (Arnette).
The combined teachings arguably do not teach claims 1, 9, 10 and 12 fully with regards to the composition of the shield.
However, ‘724 Arnette does explicitly teach, “The lens 112 (whether single or dual) of the goggle system can be formed from any suitable material. In addition, the lens can be a variety of different hues/tints for various visual light transmissions, include UV protection of various spectrums, include scratch resistant technology, and/or include a prescription. In addition, the lenses can be polarized or photochromatic. A lens may also include a reflective coating to reduce glare and/or an anti-fog coating. According to certain embodiments, the lens 112 is more rigid than the frame. Suitable materials for the lens include polymers and nylons. In one embodiment, the lens is a polycarbonate lens. The polymeric material may be of any suitable type, for example, it may include a thermoplastic or thermoset material. A material of the diallyl glycol carbonate type, for example CR-39 (PPG Industries) may be used. The polymeric article may be formed from cross-linkable polymeric casting compositions. The polymeric material may include a dye, preferably a photochromic dye, which may, for example, be added to the monomer formulation used to produce the polymeric material (par. 43, detailed description).”
	Therefore it would have been obvious to one of ordinary skill in the art of lens technology prior to filing the invention to modify the clear polycarbonate lens of the combined teachings above to further include formulations that provide various additional properties to the lens including any color/tint/hue for desired light transmission, glare reduction and scratch resistance as taught by Arnette.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various protective face guard devices have been attached to establish the general state of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732